DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 28-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 12 and 28, applicant claims “finding a location within the lattice that contains a desired spatial frequency corresponding to a desired stationary point; determining whether the desired spatial frequency is on the lattice; and in response to determining that the desired spatial frequency is not on the lattice, obtaining the desired spatial frequency by interpolating a plurality of adjacent samples on the lattice surrounding the desired spatial frequency”
It is unclear how the method finds a desired spatial frequency corresponding to a desired point and then determining the spatial frequency is not in the lattice. The frequency has already been located why would it need to be determined if it is not in the lattice. Appropriate action is required.
With respect to claim 12 and 28, the case will be examined as if it was recited 

The term "rapid parallel computations" in claim 2 and 18 is a relative term which renders the claim indefinite.  The term "rapid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "highly parallel processor" in claim 2 and 18 is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of forming an image without significantly more. The claim(s) recite(s) (claim 1 and 17) receiving data from a radar system about a target located within a spatial zone of a receiving antenna and a transmitting antenna; , (claim 2 and 18) perform rapid parallel computations, the computing device comprises one of a digital computer and a highly parallel processor, (claim 6 and 22) receiving a synchronized radiation field of the target obtained from a multiple-input-multiple-output (MIMO) radar system, (claim 7 and 23) translating the data regarding the target location onto a common coordinate system, (claim 8 and 24) approximating the data comprises: applying a Fast Fourier Transform (FFT) algorithm to generate a scalar approximation of the data; and determining a principal model of the radar system via a first-scattering approximation, (claim 9 and 25) determining a principal model comprises: determining a radiation field of a target via data from a transmitter; modeling the first-scattering approximation of the target as given by a product of an incident field on the target and a susceptibility of the target; (claim 10 and 26) approximating the data comprises: calculating a forward operator relating to a measurement of a target susceptibility; and calculating an adjoint operator relating to a backpropagation of the measurement of the target susceptibility, (claim 11 and 27) interpolating the approximation comprises interpolating a forward operator and updating an adjoint operator, (claim 12 and 28) interpolating the approximation comprises: creating a lattice of sampled spatial frequencies; finding a location within the lattice that contains a desired spatial frequency corresponding to a desired stationary point; determining whether the desired spatial frequency is (claim 13 and 29) determining a weighted sum from the plurality of adjacent samples; producing a weighted estimate of a susceptibility at the desired spatial frequency derived from the weighted sum; and in response to producing the weighted estimate, calculating the forward operator via interpolation, (claim 14 and 30) determining a weighted sum from the plurality of adjacent samples; producing a weighted estimate of a susceptibility at the desired spatial frequency derived from the weighted sum; adding the weighted estimate of the susceptibility at the desired spatial frequency to the weighted sum of the plurality of adjacent samples; and in response to adding the weighted estimate, updating the adjoint operator, (claim 15 and 31) approximating the data locally using a plane wave component incident from the receiving antenna and captured by the transmitting antenna; and in response to approximating the data locally using the plane wave component, determining a plurality of spatial frequencies of the data, (claim 16 and 32) determining a coronal surface of a plurality of stationary points aligned with the cross-range direction of a target volume; and summing over the coronal surface of the plurality of stationary points are merely a series of mathematical or logic steps which are an abstract idea. This judicial exception is not integrated into a practical application because the method of claim 1 and device of claim 17 merely manipulate data and display an output from the manipulation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial computing device with one processor and memory and (claim 3 and 19) the computing device is a general-purpose graphics processing unit are merely performing the mathematical steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because displaying an image is insignificant post solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (claim 4 and 20) the radar system is a multiple-input-multiple-output (MIMO) radar system comprising one of a frequency diverse transmitting and receiving antenna is merely a detail of the radar system the computing device receives data from and is not necessarily used in the method. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (claim 5 and 21) the spatial zone is a radiation zone located far-field from the receiving and transmitting antennas and receiving data comprises comprising at least one of a frequency diverse transmitting and receiving antenna is merely a detail of the radar system the computing device receives data from and is not necessarily used in to the method. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (claim 9 and 25) measuring a scattered radiation of the target at a receiving antenna as characterized by a phase and amplitude of a receiving wave is insignificant presolution activity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4-5, 7-8, 17-18, 20-21, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortuny-Guach (US 20110140954). Fortuny-Guach teaches (claim 1 and 17) a method comprising: at a computing device (abs, “. A radar reflectivity image 1(.alpha..sub.m', .beta..sub.n') is computed in a pseudo-polar coordinate system based upon the formula”: receiving data from a radar system about a target located within a spatial zone of a receiving antenna and a transmitting antenna (fig 1 and 2 and para 47 “provided this condition is satisfied, the extent of the image scene (i.e. its widths W.sub.x and W.sub.z in x- and z-directions, respectively) is only limited by the field of view 24 of the individual antenna elements “); approximating the data; interpolating the approximation to calculate a result (para 55, “Regarding the transformation from the pseudo-polar to either polar or Cartesian grids, it can e.g. be implemented using any suitable technique, e.g. a 2D Lagrange interpolation. Such transformations are well known and need not be explained”); forming an image of the data based on the calculated result; and presenting the image to a user via a display (abs, “A method of radar-imaging a scene in the far-field of a one-dimensional radar array” and para 54, “it is a good practice to use the pseudo-polar format at all stages of the processing chain but the last one where the image has to be geo-located and/or displayed in a coordinate system more convenient for visualization”), (claim 2 and 18) the computing device is configured to perform rapid parallel computations, the computing device comprises one of a digital computer and a highly parallel processor (para 13), (claim 4 and 20) the radar system is a multiple-input-The aperture synthesis can be achieved through the controlled linear motion (indicated by the dashed arrow 13) of a single radar element 12 comprising a transmit antenna 14 and a receive antenna 16 (or a single antenna for both transmission and reception) connected to a radar transceiver”), (claim 5 and 21) the spatial zone is a radiation zone located far-field from the receiving and transmitting antennas (abs, “A method of radar-imaging a scene in the far-field of a one-dimensional radar array”), (claim 7 and 23) receiving data comprises translating the data regarding the target location onto a common coordinate system (para 17, “Most preferably, a transformation of the reflectivity image, the coherence image and/or the 2D phase interferogram into a coordinate system that is more convenient for visualizing the information, e.g. a polar or Cartesian coordinate system, is carried out only after the substantial computations (of the reflectivity image, the coherence image and/or the 2D phase interferogram) have been achieved in the pseudo-polar coordinate system”), (claim 8 and 24) applying a Fast Fourier Transform (FFT) algorithm to generate a scalar approximation of the data (para 2, “disclose a method for manipulating the Fourier transform in Polar coordinates, which uses as a central tool a so-called pseudo-polar FFT, where the evaluation frequencies lie in an oversampled set of nonangularly equispaced points”); and determining a principal model of the radar system via a first-scattering approximation (para 6, “Turning to the first variant, a method of radar-imaging a scene in the far-field of a one-dimensional radar array, comprises providing an array of backscatter data D(f.sub.m, x'.sub.n) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortuny-Guach as applied to claim 1 and 17above, and further in view of Moore et al (US 20160223642). Moore teaches (claim 3) the computing device is a general-purpose graphics processing unit (para 40, “The digital processor(s) 14 may include any type of digital processing device that is capable of controlling the various radar system components for all of the different mission types. This may include, for example, a general purpose microprocessor, a digital signal processor (DSP), a reduced instruction set computer (RISC), a complex instruction set computer (CISC), an application specific integrated circuit (ASIC), a microcontroller, an embedded controller, a multi-core processor, a Field Programmable Gate Array (FPGA), a Graphic Processing Unit ( GPU), a processor complex, and/or others,”). It would have been obvious to modify Fortuny-Guach.
Claims 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortuny-Guach as applied to claim 1 and 17 above, and further in view of Douglas et al (US 20070230403). Douglas teaches (claim 6) receiving data comprises receiving a synchronized radiation field of the target obtained from a radar system comprising at least one of a frequency diverse transmitting and receiving antenna (para 60, “In a typical system, the short training field provides for the SOP detection, AGC, diversity selection when diversity is used, coarse frequency offset estimation and timing synchronization, while the long training field then provides for channel estimation and fine frequency offset estimation”). It would have been obvious to modify Fortuny-Guach to include receiving data comprises receiving a synchronized radiation field of the target obtained from a multiple-input-multiple-output (MIMO) radar system comprising at least one of a frequency diverse transmitting and receiving antenna because it is merely a substitution of a well-known radar to create an image with no new or unexpected results.
Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortuny-Guach in view of Douglas as applied to claim 8 and 24 above, and further in view of Goldman (US 20110006944). Goldman (claim 9 and 25) determining a principal model comprises: determining a radiation field of a target via data from a transmitter; modeling the first-scattering approximation of the target as given by a product of an incident field on the target and a susceptibility of the target; and measuring a scattered radiation of the target at a receiving antenna as characterized by a phase and amplitude of a receiving wave (para 129, “The electromagnetic scattering from targets and clutter were modeled as isotropic point scatterers. Multipath was not modeled, but for the geometries of interest, it is not anticipated to have a significant effect on the radar performance. The point scatter model included 3-d location, 3-d velocity vector, and a fixed amplitude and phase. The It would have been obvious to modify Fortuny-Guach in view of Douglas to include determining a principal model comprises: determining a radiation field of a target via data from a transmitter; modeling the first-scattering approximation of the target as given by a product of an incident field on the target and a susceptibility of the target; and measuring a scattered radiation of the target at a receiving antenna as characterized by a phase and amplitude of a receiving wave because it would allow the device to create a more accurate depiction of an image.
Claims 10 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortuny-Guach as applied to claim 1 and 17 above, and further in view of Goldman (US 20110006944). Goldman (claim 10 and 26) calculating a forward operator relating to a measurement of a target susceptibility; and calculating an adjoint operator relating to a backpropagation of the measurement of the target susceptibility (para 150, “The electromagnetic scattering from targets and clutter were modeled as isotropic point scatterers. Point scatterers model included 3-d location, 3-d velocity vector, and a fixed amplitude and phase. The clutter was modeled statistically with point scatter models. The amplitude of the scatterers were derived from .sigma.sup.0 values were specified as a function of”). It would have been obvious to modify Fortuny-Guach to include calculating a forward operator relating to a measurement of a target susceptibility; and calculating an adjoint operator relating to a backpropagation of the measurement of the target susceptibility because it would allow the device to create a more accurate depiction of an image.
Claims 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortuny-Guach as applied to claim 1 and 17 above, and further in view of Braun et al (US validate the height information by investigating the received echo and detecting strong scatterers, using this to mask noise or possible shadow areas with unreliable height information, and updating the phase confidence map with only validated information; and interpolate and/or extrapolate the phase confidence map to areas of invalid information”). It would have been obvious to modify Fortuny-Guach to include interpolating the approximation comprises interpolating a forward operator and updating an adjoint operator because is merely a substitution of a well-known method to interpolate data to create an image with no new or unexpected results. 
Claims 15-16 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortuny-Guach as applied to claim 1 and 17 above, and further in view of Haynes et al (US 20130135136). Haynes teaches (claim 15) approximating the data locally using a plane wave component incident from the receiving antenna and captured by the transmitting antenna (para 53, “While dipole sources, plane wave sources, or antenna gain patterns might be adequate for many systems, an additional modeling step, or antenna characterization, may still be required to properly link the fields collected by an antenna to its output”; and in response to approximating the data locally using the plane wave component, determining a plurality of spatial frequencies of the data (para 141, “The incident and total fields were computed at 41 discrete frequencies between 4-6 GHz. Because both dielectric blocks contribute to the scattered field, the incident and total fields were computed by HFSS in both object regions and the VIE was integrated over both”), (claim 16) the plurality of the spatial frequencies of the data comprises: determining a coronal surface of a plurality of stationary points aligned with the cross range The incident and total fields were computed at 41 discrete frequencies between 4-6 GHz. Because both dielectric blocks contribute to the scattered field, the incident and total fields were computed by HFSS in both object regions and the VIE was integrated over both” and para 125, “illustrates the discretized object domain for this example. Then using the transmit coefficients and Eqn. (20), the normalized incident field of the transmitter is computed at all points in the object domain” and fig 7). It would have been obvious to modify Fortuny-Guach to include approximating the data locally using a plane wave component incident from the receiving antenna and captured by the transmitting antenna because it is one of multiple method to scan an area with no new or unexpected results. It would have been obvious to modify Fortuny-Guach to include in response to approximating the data locally using the plane wave component, determining a plurality of spatial frequencies of the data because it helps determine of point of an object. It would have been obvious to modify Fortuny-Guach to include the plurality of the spatial frequencies of the data comprises: determining a coronal surface of a plurality of stationary points aligned with the cross range direction of a target volume; and summing over the coronal surface of the plurality of stationary points because it would help create an image of an object.
Allowable Subject Matter
Claims 12-14 and 28-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648